DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/15/2021 and 8/17/2021 were considered and placed on the file of record by the examiner.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0163949) in view of McGavran et al. (US 2020/0151611).

Regarding claim 1, Suzuki teaches a map construction method, the method being implemented by a computer processor, comprising: determining a first spatial coordinate of an image capturing apparatus when the image capturing apparatus captures a depth image in a target space (see para. 0033, where Suzuki discusses detecting object regions in a depth image);
determining attitude information of the image capturing apparatus when the image capturing apparatus captures the depth image (see para. 0038, where Suzuki discusses the depth sensor coordinate system);
performing region segmentation on the depth image, to obtain at least one subregion (see para. 0033, where Suzuki discusses detecting object regions in a depth image);
determining a positioning sub-region in the at least one sub-region (see para. 0033, where Suzuki discusses pixels in object regions);
determining a second spatial coordinate of the positioning sub-region in the target space based on distance information recorded in the depth image, the first spatial coordinate, and the attitude information (see para. 0038, 0086, 0093, where Suzuki discusses relationship between the depth sensor coordinate system and the camera coordinate system based on distance information, the depth sensor coordinate, and sensor posture data).
Suzuki does not expressly teach constructing a map based on the second spatial coordinate.  However, McGavran teaches constructing a map based on the second spatial coordinate (see para. 0030, 0072, where McGavran discusses updating a geographic map based on local coordinate data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki with McGavran to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform map generation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Suzuki in this manner in order to improve map generation by converting camera coordinate data into a map coordinate system. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Suzuki, while the teaching of McGavran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the coordinate data of a camera and converting the data into a map.  The Suzuki and McGavran systems perform image coordinate calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Suzuki teaches wherein determining the second spatial coordinate based on the distance information, the first spatial coordinate, and the attitude information comprises: determining an image plane coordinate of a pixel in the positioning sub-region (see para. 0040-0041, where Suzuki discusses each pixel corresponding to the target object in the object region);
determining, according to the distance information, a spatial distance between a spatial point corresponding to the image plane coordinate and the first spatial coordinate (see para. 0041, where Suzuki discusses spatial distance between a target object and depth image);
determining, based on the spatial distance, a third spatial coordinate of the spatial point corresponding to the image plane coordinate in a camera coordinate system in which the image capturing apparatus is located (see para. 0042, where Suzuki discusses determining a third coordinate system); and
converting the third spatial coordinate in the camera coordinate system into the second spatial coordinate in the target space based on the first spatial coordinate and the attitude information (see para. 0048-0050, 0086, where Suzuki discusses coordinate conversion such as the world coordinates into the camera coordinate system).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki with McGavran to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform map generation.  

Regarding claim 3, McGavran teaches wherein constructing the map based on the second spatial coordinate comprises: determining image description information of the positioning sub-region (see para. 0106, 0317, where McGavran discusses adding labels on geographic areas); and adding the image description information into a location corresponding to the second spatial coordinate in the map (see para. 0106, 0317, where McGavran discusses adding labels on geographic areas).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki with McGavran to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform map generation.  

Regarding claim 4, McGavran teaches wherein the positioning sub-region comprises a sub-region comprising an icon in the at least one sub-region (see para. 0106, where McGavran discusses adding labels on geographic areas).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki with McGavran to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform map generation.  

Regarding claim 5, McGavran teaches wherein determining the positioning sub-region in the at least one sub-region comprises: inputting the at least one sub-region to a trained mathematical model, wherein the mathematical model is configured to recognize the sub-region comprising an icon (see para. 0106, where McGavran discusses adding labels on geographic areas); obtaining at least one recognition result by using the mathematical model (see para. 0078, where McGavran discusses mathematical machine learning models such as neural network, convolutional neural network, support vector machine, or decision tree); and determining the positioning sub-region based on the at least one recognition result (see para. 0079, 0095, where McGavran discusses machine-learned models used for detecting or recognizing physical objects and scenes).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki with McGavran to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform map generation.  

Claim 10 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory storage medium.
Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding device.
Claim 12 is rejected as applied to claim 2 as pertaining to a corresponding device.
Claim 13 is rejected as applied to claim 3 as pertaining to a corresponding device.
Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding device.
Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding device.

Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0163949) in view of McGavran et al. (US 2020/0151611) in view of Fukui (US 2019/0025071).

Regarding claim 6, Suzuki and McGavran do not expressly teach wherein the positioning sub-region comprises a sub-region satisfying a preset condition in the at least one sub-region.  However, Fukui teaches wherein the positioning sub-region comprises a sub-region satisfying a preset condition in the at least one sub-region (see para. 0079, where Fukui discusses calculating the distance between feature point in reference map and feature point in observed data and determining whether the points match).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and McGavran with Fukui to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform map generation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Suzuki and McGavran in this manner in order to improve map generation by converting camera coordinate data into a map coordinate system. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Suzuki and McGavran, while the teaching of Fukui continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the coordinate data of a camera and converting the data into a map.  The Suzuki, McGavran, and Fukui systems perform image coordinate calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 7, Suzuki and McGavran do not expressly teach wherein determining the positioning sub-region in the at least one sub-region comprises: for each sub-region in the at least one sub-region, determining a feature vector of the sub-region; determining a vector distance between the feature vector of the sub-region and a stored feature vector, to obtain at least one vector distance, wherein a quantity of the at least one vector distance is the same as a quantity of the stored feature vector; and determining the sub-region as the positioning sub-region in response to determining the at least one vector distance satisfies the preset condition.  However, Fukui teaches wherein determining the positioning sub-region in the at least one sub-region comprises: for each sub-region in the at least one sub-region, determining a feature vector of the sub-region; determining a vector distance between the feature vector of the sub-region and a stored feature vector, to obtain at least one vector distance, wherein a quantity of the at least one vector distance is the same as a quantity of the stored feature vector (see para. 0068, 0079, 0202, where Fukui discusses calculating the distance between feature point in reference map and feature point in observed data); and determining the sub-region as the positioning sub-region in response to determining the at least one vector distance satisfies the preset condition (see para. 0068, 0079, 0202, where Fukui discusses calculating the distance between feature point in reference map and feature point in observed data and determining whether the points match).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and McGavran with Fukui to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform map generation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Suzuki and McGavran in this manner in order to improve map generation by converting camera coordinate data into a map coordinate system using matched features from a database. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Suzuki and McGavran, while the teaching of Fukui continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the coordinate data of a camera and feature database to properly convert data into a map.  The Suzuki, McGavran, and Fukui systems perform image coordinate calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 16 is rejected as applied to claim 6 as pertaining to a corresponding device.
Claim 17 is rejected as applied to claim 7 as pertaining to a corresponding device.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0163949) in view of McGavran et al. (US 2020/0151611) in view of Cricri et al. (US 2018/0336702).

Regarding claim 8, Suzuki and McGavran do not expressly teach wherein performing region segmentation on the depth image comprises: performing region segmentation on the depth image based on gray level distribution of the depth image.  However, Cricri teaches wherein performing region segmentation on the depth image comprises: performing region segmentation on the depth image based on gray level distribution of the depth image (see para. 0037, where Cricri discusses depth values in gray level images). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and McGavran with Cricri to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform map generation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Suzuki and McGavran in this manner in order to improve map generation by converting camera coordinate data into a map coordinate system using gray depth images. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Suzuki and McGavran, while the teaching of Cricri continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the coordinate data of a camera and gray depth images to properly convert data into a map.  The Suzuki, McGavran, and Cricri systems perform image coordinate calculation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 18 is rejected as applied to claim 8 as pertaining to a corresponding device.




Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663